Fourth Court of Appeals
                                          San Antonio, Texas
                                                   March 4, 2015

                                                 No. 04-14-00811-CV

                               Randy COLEMAN and Jim Coleman Company,
                                           Appellants

                                                      v.
                                             Ralph DeanAppellee/s
                                                 Ralph DEAN,
                                                   Appellees

                       From the 79th Judicial District Court, Jim Wells County, Texas
                                     Trial Court No. 11-04-49987-CV
                              Honorable Richard C. Terrell, Judge Presiding

                                                     ORDER
               The Appellants’ Motions for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellants’ brief
      is this date GRANTED. Time is extended to April 2, 2015.

                                                                                PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Charles C. Webb Jr.                               Paul Lawrence
                 Webb, Cason & Covich, PC                          Lawrence And Baca
                 710 N Mesquite St                                 2180 North Loop W Ste 510
                 Corpus Christi, TX 78401-2312                     Houston, TX 77018-8002

                 Paul Lawrence                                     Frank Edward Weathered
                 Lawrence And Baca                                 611 S Upper Broadway St
                 2180 North Loop W Ste 510                         Corpus Christi, TX 78401-3432
                 Houston, TX 77018-8002